       Case 4:19-cv-02701-HSG Document 72 Filed 06/11/20 Page 1 of 3




 1 Paul A. Stewart (SBN 153,467)
   paul.stewart@knobbe.com
 2 Ali S. Razai (SBN 246,922)
   ali.razai@knobbe.com
 3 Jared C. Bunker (SBN 246,946)
   Jared.Bunker@knobbe.com
 4 Nicole R. Townes (SBN 272,342)
   nicole.townes@knobbe.com
 5 Brandon G. Smith (SBN 307,676)
   brandon.smith@knobbe.com
 6 KNOBBE, MARTENS, OLSON & BEAR, LLP
   2040 Main Street, Fourteenth Floor
 7 Irvine, CA 92614
   Telephone: (949) 760-0404
 8 Facsimile: (949) 760-9502
 9 Attorneys for Plaintiff
   simplehuman, LLC
10
   Victor de Gyarfas (SBN 171,950)
11 vdegyarfas@foley.com
   Tiffany K. Sung (SBN 323,700)
12 tsung@foley.com
   FOLEY & LARDNER LLP
13 555 South Flower Street, Suite 3300
   Los Angeles, CA 90071
14 Telephone: (213) 972-4500
   Facsimile: (213) 486-0065
15
   Attorneys for Defendant
16 iTouchless Housewares and Products, Inc.
17                    IN THE UNITED STATES DISTRICT COURT
18                FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                  OAKLAND DIVISION
20 SIMPLEHUMAN, LLC,                      )   Civil Action No. 4:19-cv-02701-HSG
   a California limited liability         )
21 company,                               )   Honorable Haywood S. Gilliam, Jr.
22               Plaintiff,               )
                                          )   STIPULATION TO ELIMINATE
23         v.                             )   TECHNOLOGY TUTORIAL AND
                                          )   [PROPOSED] ORDER
24 ITOUCHLESS HOUSEWARES                  )
   AND PRODUCTS, INC.,                    )
25 a California corporation,
                                          )
26               Defendant.               )
                                          )
27
28

     STIPULATION REGARDING TECHNOLOGY                       Case No. 4:19-cv-02701-HSG
     TUTORIAL AND [PROPOSED] ORDER
      Case 4:19-cv-02701-HSG Document 72 Filed 06/11/20 Page 2 of 3




 1         IT IS HEREBY STIPULATED AND AGREED, between Plaintiff
 2 simplehuman, LLC and Defendant iTouchless Housewares & Products, Inc., to
 3 modify the case schedule to eliminate the technology tutorial currently scheduled
 4 for June 24, 2020 at 2:00 p.m.
 5         WHEREAS the parties have fully briefed their claim construction disputes
 6 pursuant to the Court’s Scheduling Order (Dkt. 45);
 7         WHEREAS the Court’s Scheduling Order includes a Technology Tutorial
 8 on June 24, 2020 at 2:00 p.m. (Dkt. 45);
 9         WHEREAS the parties agree that the technology at this issue in this case can
10 adequately be addressed during the Claim Construction Hearing on July 1, 2020 at
11 2:00 p.m. without lengthening the currently scheduled hearing;
12         WHEREAS the parties agree that no party will claim that they were
13 prejudiced by the elimination of the Technology Tutorial or the reduction of oral
14 argument time resulting from addressing the Court’s technical questions during the
15 Claim Construction Hearing; and
16         WHEREAS the parties agree that eliminating the Technology Tutorial will
17 not impact any other dates in the Scheduling Order.
18         NOW THEREFORE, the parties hereby stipulate to and jointly request that
19 the Court modify the case schedule to eliminate the technology tutorial that is
20 currently scheduled for June 24, 2020 at 2:00 p.m., and to permit the parties to
21 present any necessary technological details during the Claim Construction Hearing
22 on July 1, 2020 at 2:00 p.m.
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                              -1-
      Case 4:19-cv-02701-HSG Document 72 Filed 06/11/20 Page 3 of 3




 1
 2                                   Respectfully submitted,
 3                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
 4
 5 Dated: June 10, 2020              By: Paul A. Stewart
                                         Paul A. Stewart
 6                                       Ali S. Razai
 7                                       Jared C. Bunker
                                         Nicole R. Townes
 8                                       Brandon G. Smith
 9                                   Attorneys for Plaintiff
                                     simplehuman, LLC
10
11                                   Respectfully submitted,
12                                   FOLEY & LARDNER LLP
13
14 Dated: June 10, 2020              By: Victor de Gyarfas (with permission)
15                                       Victor de Gyarfas
                                         Tiffany Sung
16
                                     Attorneys for Defendant
17                                   iTouchless Housewares and Products, Inc.
18
19
     SO ORDERD, THIS ________
                        11th  DAY OF ________,
                                         June 2020.
20
21
                                       _____________________________
22                                     HON. HAYWOOD S. GILLIAM, JR.
                                       UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
                                         -2-
